Title: To James Madison from William Eaton, 23 August 1802
From: Eaton, William
To: Madison, James


					
						Sir
						Tunis 23d. Aug. 1802.
					
					Yesterday 2. oclock p.m. a Danish frigate anchored off cape Carthage.  I happened to be at 

the Goulette, and at half past six boarded him: He was 12 days from Tripoli.  Finding on board Mr. 

DeWitt a gentleman of my particular acquaintance, who had been a principal Agent in negociating the 

Danish peace at Tunis in 1801, and who had now returned from Tripoli where he had been employed in 

similar business, I used the freedom to enquire of him, what seemed to be the disposition of the 

Bashaw and subjects of that regency with regard to American affairs?  He said, the Bashaw from what 

he could learn was desirous of peace; the subjects more so: but that the capture of the American brig 

had greatly elevated his pride, and in some degree pacified the discontentment of the subjects.  That 

the Bashaw, however was much disturbed on account of the position of his brother.  That on his being 

informed of the latter having secured himself at Malta and refusing to proceed to Derna, he was much 

agitated with the apprehension of a descent in his favor, supported by the Americans & Swedes; and 

that to be prepared for the event, he collected, with all possible expedition the whole force of his 

kingdom about the city; and that this force consisted, according to report of Tripoli, of nearly Sixty 

thousand men, chiefly arabs.  That they remained incamped in the invirons of the city until the 8th. 

instant, when they dispersed to the mountains for want of provisions.
					Mr. Dewitt further informed me, that during the time he was at Tripoli, the Swedish and 

American frigates cruised about nine or ten french leagues from the coast, that they were no real 

impediment to the entry and departure of vessels, that, a few days before the danish frigate left the 

port, a large imperial merchantman entered there from Leghorn, cleared out for Alexandria; laden with 

munitions of war and provisions, and that vessels were daily entering and departing without apparent 

molestation.  I learn to-day that among the other military stores in the imperial were a number of gun 

carriages.  Tripoli had great need of them.  Three days ago a moorish vessel entered this port from 

Tripoli laden with the produce of that regency, on her way to Bona for corn.  Yet Tripoli is blockaded!
					My first drogoman, who was an officer in the army of the Bey of Tunis, seven years ago, at the 

reduction of Tripoli, says; that the number of men above stated to have come to the assistance of that 

Bashaw must be greatly exaggerated; and that the whole number of fighting men whom he can bring to 

his obedience cannot exceed ten or eleven thousand: that it is impossible to keep them in the field any 

considerable time for want of provisions; that being chiefly mounted and totally undisciplined they are 

extremely terrified at the appearance of artilery.  That a detachment of this Bey’s army, consisting of 

five hundred infantry and cavalry, with two field pieces, attacked, routed and totally dispersed two 

thousand of those mountaineers without the loss of a single man killed, and only four or five wounded. 

 He says it ought not to discourage our project with Mahomet Bashaw that this collection of Arabs had 

dissembled obedience to the reigning Bashaw, That in answer to Mahomet’s letters these very people 

have assured him they will support his cause the moment they see his position formidable by sea: but, 

till then, prudence dictated that they should affect allegiance to the usurper.  I know not, on what 

authority he founds these observations; though they correspond with intimations I had to day from the 

Bey’s commercial agent.
					If to coerce Tripoli be an object with our government I venture to say even at the hazard of 

being thout presumptious, that the position I have taken with Mahamet Bashaw is well calculated to 

secure that object.  Divide  and  conquer is an instrument which the French have used perhaps as 

efficaciously as their arms.  If ever there was a war in which this policy might with justice be resorted 

to, is it not this in which we are engaged?  We are contending with a perfidious usurper whose rightful 

sovereign may be used in our cause.  If we suffer the occasion to be lost without an effort, it is a 

question worth consideration, What alternative shall be adopted equally promising?  Is it not a 

circumstance, which should interest the friends to present administration, that the issue of this war 

will in some measure, stamp the character of the Executive?  I most sincerely wish it may be honorable; 

and should wish so even if the real interest of our country were not so deeply involved in the issue.  

Can an occasion more favorable than the present offer to consolidate the affections and interests of the 

American people?  In the present war there cannot exist any of those partial and national attachments 

and aversions which, on former occasions, have divided the sentiment of the UStates.  In this there can 

be but one mind and one voice.  It is only to be feared that the enemey are thought too contemptible to 

rouse exertion.  But it ought to be considered, that we are combatting the commercial policy of all 

Europe.  It is not only then in Barbary that we are about to fix a national character—it is in the 

	world!  Yield but in this instance and we are humbled perhaps for ages, and our European commercial 

rivals will exult not less in their intrigue than in our weakness.  The question now at issue is,  Whether we will 

defend our right of free navigation, or hold this privilege as tributaries and as tenants  at  will at 

the discretion of a Barbary pirate?  But this is not all.  Recede from the erect attitude we have taken and 

we consign the purse-strings of the national treasury to the disposition of these piratical chiefs; and 

with them the personal liberty of our fellow citizens: there will be no borne to their exactions, nor to 

their outrages.
					Day before yesterday my Drogoman was at Bardo.  The Bey told him that, as soon as he 

should have arranged his difficulties with Algiers, he would renew his demand for a small frigate (una 

frigatina) of the American Consul in terms which could not admit of a refusal!  And ordered him to 

signify this to me in a manner to prepare my mind for an answer without  arrogance!  I shall yield 

no concessions.  But, one of two events must result from this posture of affairs—concession, or war; 

except some happy event take place to impress reformed notions on the mind of this Bey.
					France and England have accommodated their differences with Algiers.  Such at least is the 

report of the day, confirmed by Azulai the Algerine Jew here.  If true, Spain, of course, will compromise 

with Tunis.  No longer held in check by those magnanimous  powers, the field is open for these 

marauders to coersce the Americans into their views.
					Our operations of the last and present year produce nothing, in effect but additional enemies 

and national contempt.  If the same system of operations continue so will the same consequences.  The 

obstinate posture and affected indifference to menace, which have hitherto been my tales-men in lieu 

of solid  argument  here no longer avail.  The minister puffs a whistle in my face, and says, “We 

find  it  is  all  a  puff!  We  see  how  you  carry  on  the  war  with  Tripoli!”
					I have never ceased to give the alarm in due season, to suggest such measures as seemed to 

me indispensible to parry serious mischief, and to point out what I believed would be the consequence 

of neglecting that advice.  I have now the melancholy reflection that my apprehensions have been but 

too well founded, and my predictions but too accurate.
					My exile is become insupportable here.  Abandoned by my countrymen in command—no 

advice from government to regulate my conduct—and my own exertions failing of effect—I am left 

subject, though not yet submissive, to the most intolerable abuse and personal vexation.  Anxiety, 

perplexity and a climate unfavorable to my constitution waste my Health.  The position I have taken and 

held with this Bey in regard to passports for his merchantmen to Tripoli has excited a temper and 

dispositions in this court to distress me in my personal concerns.  I have frequently stated that my 

salary was an inadequate support.  The check which Capt. Murray thought proper to put on my public 

measures has no less affected my public character.  Thus situated I am consuming life property and 

perhaps public reputation here without the consoling prospect of having the merit of being useful to my 

country.  Why should I remain at a post which is no longer tenable?  Again I repeat my individual 

resources are insufficient barriers against the avarice of this Regency.  From the first moment of my 

agency here it was apparent to me that submission to the demands of this Bey would only sharpen 

avidity.  I  stated this apprehension in my communications to Govt.  It was thought too  lively!  My 

measures to chastise the temerity of a perfidious enemy are now branded by commanders as 

	speculative; the effusions of a disordered  fancy! Is it not enough that I have sacrificed almost 

four years to the service of my country in a state of painful sequestration from all rational enjoyment?  

Will any body alledge that I have not discharged my duty at least with an upright zeal?  And are such 

the rewards of my services?  To be branded, unheard in my own defence, and by a solitary captain of a 

frigate, with speculation and insanity?  This is too much!  I have the native rights, and I trust the 

feelings, of an American citizen.  Let Murray leave to me my liberty and my honor.  He may filch from 

me all the other appendages of life which can be useful to him.  But, blasted as is my honor here by the 

weight of his authority and the breath of his scandal my very existence is insupportable.  It were 

impossible to keep those things concealed here, even if they had been transacted with less publicity.  

The Bey says “I always told the American Consul he was a mad man” (because I have not been his very 

obsequious slave, as are half the consuls near him) “and it appears the commanders of his nation, are 

of the same opinion!”  Gentle commanders!  Ye have hitherto exhibited no symptoms of madness to 

these regencies!  They are perfectly satisfied with your moderation: equally so with the blast, in cool 

blood, you have stamped on the character of a fellow citizen & fellow servant of your country!
					But pardon, I beseech you, Sir, this rhapsody, and allow me to express, as I feel, the 

indignities I suffer.  They involve, in a degree, the interest and reputation of my beloved country.  I 

once stood erect here  I flattered myself with the animating hope that a naval  force would fortify 

me in that position.  On the contrary, it has disarmed and pinioned me.  I am constrained therefore not 

less by a regard to the interest and honor of my country than to my individual interest and honor to 

request the President will permit me to resign the trust I have the honor to hold under the Government 

of the UStates; except more active operations shall be resolved on against the enemy, in which case it 

would gratify me to remain on this coast till the issue be determined.
					I shall with as much patience and firmness to my duty as circumstances will admit wait an 

answer to this request.  In the mean time I cannot but hope that it will comport as well with the 

pleasure of the President as with the interest of the UStates to grant it, in case the system of the war 

continue on its present footing!
					But one Amn. frigt. has appeared before Tripoli since the departure of the Boston  It is 

presumed Comre. Morris is occupied on the Moorish coast.  I have recd. no information from any 

of our Commanders since 3d. June.  Five Tripoline gallies are at sea.  But our merchantmen are all 

embargoed, I believe, on the coast of Europe, by Consuls.  I have the honor to remain with profound 

respect Sir your mos Obedt. servt.
					
						William Eaton
					
					
						P.S.  28. Aug.
						Yesterday I was called to the palace.  The minister formally demanded of me a frigate of 36 

guns.  It need not be thought strange to see me in America this winter.  I can neither yield to nor get 

rid of the demand.
					
					William Eaton
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
